     Case 2:20-cv-00786-JAM-EFB Document 14 Filed 08/13/20 Page 1 of 2

 1   Monica Hans Folsom (Bar No. 227379)
     mfolsom@delfinomadden.com
 2   Kristin N. Ivanco (Bar No. 294993)
     kivanco@delfinomadden.com
 3   DELFINO MADDEN O’MALLEY COYLE & KOEWLER LLP
     500 Capital Mall, Suite 1550
 4   Sacramento, California 95814
     (916) 661-5700
 5   (916) 661-5701 facsimile
     Attorneys for Plaintiff Saccani Distributing Company
 6
     Nicholas P. Carrigan (SBN 249584)
 7
     ncarrigan@bohmwildish.com
 8   James G. Bohm (SBC 132430)
     jbohm@bohmwildish.com
 9   BOHM WILDISH & MATSEN, LLP
     695 Town Center Drive, Suite 700
10   Costa Mesa, California 92626
     (714) 384-6500
11
     (714) 384-6501 facsimile
12
     Richard A. Illmer 1
13   Texas Bar No. 10388350
     Rick.illmer@huschblackwell.com
14   Chalon N. Clark 2
     Texas Bar No. 24050045
15   Chalon.clark@huschblackwell.com
     HUSCH BLACKWELL, LLP
16
     1900 N. Pearl Street, Suite 1800
17   Dallas, Texas 75201
     (214) 999-6100
18   (214) 999-6170 facsimile
     Attorneys for Defendant Keurig Dr Pepper Inc.
19
                                      UNITED STATES DISTRICT COURT
20
                                     EASTERN DISTRICT OF CALIFORNIA
21
     SACCANI DISTRIBUTING COMPANY,                               Case No. 2:20-cv-00786-JAM-EFB
22
     a California corporation,
23            Plaintiff,
                                                                 STIPULATION FOR DISMISSAL OF
24   v.                                                          ACTION WITH PREJUDICE; [ORDER
     KEURIG DR PEPPER, INC., a Delaware
25
     corporation; and DOES 1 through 20,
26   inclusive,
              Defendants.
27

28   1. Richard A. Illmer was admitted to this Court in this matter pro hac vice by Order entered April 24, 2020 [Dkt. 6].
     2. Chalon N. Clark was admitted to this Court in this matter pro hac vice by Order entered May 4, 2020 [Dkt. 9].
     {00148824.4}                                            1
              STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE; [PROPOSED] ORDER
     Case 2:20-cv-00786-JAM-EFB Document 14 Filed 08/13/20 Page 2 of 2

 1            IT IS HEREBY STIPULATED by and between Plaintiff Saccani Distributing Company
 2   (“Saccani”) and Defendant Keurig Dr Pepper Inc. (“KDP”) (collectively the “Parties”), by and
 3   through their respective counsel, that pursuant to F.R.C.P. 41(a)(1)(A)(ii), the above-captioned
 4   action be dismissed with prejudice in its entirety. Each party to bear its own attorneys’ fees and
 5   costs.
 6

 7   DATED: July 29, 2020                        DELFINO MADDEN O’MALLEY COYLE &
                                                 KOEWLER LLP
 8

 9                                               By: /s/___________________________________       .

                                                             MONICA HANS FOLSOM
10                                                             KRISTIN N. IVANCO
                                                                Attorneys for Plaintiff
11                                                      SACCANI DISTRIBUTING COMPANY
12

13   DATED: July 27, 2020                        HUSCH BLACKWELL LLP
14
                                                   By: /S/____________________________________
15                                                             RICHARD A. ILLMER
                                                                CHALON N. CLARK
16                                                             Attorneys for Defendant
                                                             KEURIG DR. PEPPER INC.
17

18

19                                                 ORDER

20            Pursuant to the foregoing Stipulation,

21            IT IS HEREBY ORDERED that this action be DISMISSED with prejudice in its entirety.

22   Each party shall be responsible for their own attorney’s fees and costs.

23            IT IS SO ORDERED.

24

25   Dated: August 13, 2020

26
                                                           /s/ John A. Mendez_________________
27                                                         JOHN A. MENDEZ, JUDGE
                                                           UNITED STATES DISTRICT COURT
28
     {00148824.4}                                      1
              STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE; [PROPOSED] ORDER
